Citation Nr: 0945818	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a foot disorder 
(i.e., rashes, swelling, and discoloration), including as due 
to herbicide exposure and as secondary to service-connected 
diabetes mellitus (DM), Type II.

2.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure and as secondary to 
service-connected DM.

3.  Entitlement to service connection for myoclonus, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967 and from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2009, the Veteran 
testified at a personal hearing via video-conference from the 
RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

With regard to the issue of service connection for 
hypertension as secondary to service-connected DM, Type II, 
the Veteran was afforded a VA examination in February 2009.  
The examiner indicated that the currently diagnosed essential 
hypertension was not a complication of DM, nor was it 
worsened or increased in severity by DM.  The rationale 
provided was that the Veteran had a "long duration" of 
hypertension.  The examiner indicated that he had not 
reviewed the claims file and did not indicate when 
hypertension was diagnosed.  

A review of the record shows that DM, Type II, was diagnosed 
in December 2004.  Prior to that time, March 1999 private 
records reflected hypertensive blood pressure readings and a 
notation that antihypertensive medication should be 
considered.  However, subsequent 2002 private records showing 
treatment for headaches reflect that there was no diagnosis 
of hypertension or prescribed medication.  Thus, it is 
unclear when hypertension was diagnosed and, if it was in 
fact longstanding when DM, Type II was diagnosed in 2004.  As 
such, the VA examiner's rationale in insufficient and a VA 
examination and opinion should be obtained.  

With regard to the issue of service connection for a skin 
disorder of the feet, the Veteran is competent to report that 
he had skin problems with his feet during and after service.  
However, there is conflicting medical evidence.  
Specifically, the post-service medical evidence shows normal 
clinical findings, despite the Veteran's report of recurring 
skin problems.  The Board is aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), which noted 
that a skin disorder may have "active and inactive stages."  
As such, the Veteran should be afforded a VA examination to 
determine what, if any, skin disorder of the feet has been 
present and if it is etiologically related to service.  

With regard to the issue of service connection for myoclonus, 
C.J.J., M.D., has indicated that there is a potential 
etiological relationship between this diagnosis and inservice 
Agent Orange exposure.  However, the NAS has not included 
myoclonus as a presumptive disorder.  As such, the Board 
finds that a VA examination and opinion should be obtained as 
to that matter.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for VA 
cardiovascular, skin, and neurological 
examinations.  The examiners should 
review the claims folder in conjunction 
with the examinations.  

The cardiovascular examiner should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not that 
hypertension was either (a) caused by the 
Veteran's service-connected DM, Type II, 
or (b) permanently aggravated by the 
service-connected DM, Type II.  

The skin examiner should identify all 
current skin disorders of the feet.  
He/she should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current skin disorder of the 
feet had its onset during active service 
or is related to any in-service disease, 
event, or injury, including exposure to 
herbicides.  

The skin examiner should also provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not that any current 
skin disorder of the feet was either (a) 
caused by the Veteran's service-connected 
DM, Type II or (b) permanently aggravated 
by the service-connected DM, Type II.  

The neurological examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not that the 
Veteran's myoclonus is related to any in-
service disease, event, or injury, 
including exposure to herbicides.  

The examiners should provide complete 
rationales for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






